IN THE SUPREME COURT OF PENNSYLVANIA

IN RE:                              :                          NO. 149
                                    :
         AMENDMENT OF RULES 219(a), :                          DISCIPLINARY RULES DOCKET
         219(j) AND 502(b) OF THE   :
         PENNSYLVANIA RULES OF      :
         DISCIPLINARY ENFORCEMENT :
                                    :


                                                     ORDER

PER CURIAM

      AND NOW, this 15th day of February, 2017, it is hereby ORDERED that Rules
219(a), 219(j) and 502(b) of the Pennsylvania Rules of Disciplinary Enforcement are
amended in the attached form. These amendments shall be effective for the 2017-18
annual attorney assessment and shall continue until further Order of this Court.

       Pursuant to Rule 103 of the Pennsylvania Rules of Judicial Administration, the
immediate amendment of Rules 219(a), 219(j) and 502(b) of the Pennsylvania Rules of
Disciplinary Enforcement is required in the interest of efficient administration.

     This Order shall be processed in accordance with Rule 103(b) of the
Pennsylvania Rules of Judicial Administration and shall be effective immediately.


Additions to the rules are shown in bold and are underlined.
Deletions from the rules are shown in bold and in brackets.